Citation Nr: 0833630	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  99-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial separate rating for residuals of 
epigastric hernia, apart from the service-connected scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel






INTRODUCTION

The veteran served on active duty and is in receipt of an 
honorable discharge from March 1988 to June 1995.  He also 
had service from June 1995 to February 1998 with a discharge 
under other than honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection with a 
noncompensable evaluation for a scar associated with status 
post epigastric hernia.

In May 2006, the Board remanded the issue of entitlement to 
an initial compensable rating for status post epigastric 
hernia scar for additional development.  

In March 2008, the Board restyled that issue as entitlement 
to an initial compensable rating for status post epigastric 
hernia scar and denied the claim.  The issue of entitlement 
to an initial rating for residuals of epigastric hernia, 
apart from the service-connected scar, was remanded for 
further development.  All required development has been 
completed and the veteran's claim is properly before the 
Board at this time.

For the reasons to be discussed more fully below, the Board 
has recharacterized the issue as entitlement to an initial 
separate rating for residuals of epigastric hernia, apart 
from the service-connected scar.  


FINDINGS OF FACT

1.  The veteran does not currently have epigastric hernia. 

2.  The veteran has been diagnosed with gastroesophageal 
reflux disease (GERD), which is a non-related 
gastrointestinal diagnosis.  


CONCLUSION OF LAW

The criteria for an initial separate rating for residuals of 
epigastric hernia, apart from the service-connected scar, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA treatment records have been 
associated with the claims folder and he was afforded 
appropriate VA examinations in connection with his claim.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

The procedural history of this case is important to discuss.  
The veteran's original claim for service connection was for 
all residuals from the epigastric hernia, for which he 
underwent surgery during service.  At the time of the October 
1998 rating decision that is the subject of this appeal, the 
sole residual supported by the record was for the surgical 
scar.  Service connection for status post epigastric hernia 
scar was granted with a noncompensable evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805, effective February 
25, 1998.  

As noted in the March 2008 Board remand, the veteran has 
consistently raised the issue of what he believed was a 
recurring epigastric hernia since the beginning of his claim.  
Noting the case of Esteban v. Brown, 6 Vet. App. 259 (1994), 
the Board found that if the veteran had any additional 
disabling symptoms related to the surgery that was performed 
to repair an epigastric hernia, an additional rating would be 
appropriate.  As such, the Board remanded the issue of 
entitlement to an initial rating for residuals of epigastric 
hernia, apart from the service-connected scar, in order for 
VA treatment records to be obtained and to schedule the 
veteran for a VA compensation and pension (C&P) digestive 
system examination.  

38 C.F.R. § 4.114, Diagnostic Code 7338 provides the rating 
criteria for inguinal hernia.  A noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or where it is not operated, 
but remediable.  A 10 percent rating is warranted for a 
recurrent post-operative hernia that is readily reducible and 
well supported by a truss or belt.  A small, post-operative, 
recurrent hernia, or an unoperated irremediable hernia that 
is not well supportable by a truss or that is not readily 
reducible warrants, a 30 percent schedular rating.  A large, 
post-operative, recurrent hernia that is considered 
inoperable, which is not well supported under ordinary 
conditions and is not readily reducible, warrants a 60 
percent rating.

The veteran had a VA C&P general medical examination in May 
1998, at which time he complained of abdominal discomfort and 
nervous stomach but denied diarrhea and melena.  Physical 
examination of the veteran's gastrointestinal system revealed 
no hernia seen but the abdomen was soft and there was minimal 
tenderness present over the area of the scar.  There was no 
organomegaly, bowel sounds were present, and hemoccult was 
negative.  The examiner also noted no other hernia was 
present.  The diagnosis made was normal GI examination, but 
as per the veteran, status post surgery for hiatal hernia 
with recurrence of the symptoms.  

Records from the VA Medical Center (VAMC) in East Orange, New 
Jersey, reveal that the veteran was seen in September 1999 
with on and off epigastric discomfort over many years.  The 
discomfort was noted to have been aggravated after taking 
antibiotics a few weeks before.  There was no history of 
peptic ulcer disease (PUD) and no bleeding.  The impression 
made was probable gastritis, rule out PUD.  See ambulatory 
care note.  Other VA treatment records reveal that the 
veteran has been treated for reflux and GERD.  See e.g., 
January 2006 gastroenterology outpatient note; October 2006 
primary care outpatient note.  

A VA C&P digestive system examination was conducted in April 
2008, at which time the veteran's claims folder and 
electronic medical record were reviewed.  It was reported 
that the veteran underwent epigastric hernia repair in 
December 1989 due to a protrusion in the epigastric area.  
The veteran reported recurrent abdominal pain and heartburn 
since then.  He also complained of gas and heartburn when he 
sleeps at night and indicated that he wakes up coughing from 
that.  The veteran indicated that his stomach is "always 
nervous," that it takes him 20 minutes to initiate 
defecation, that he also has hemorrhoids, and that he is 
intermittently constipated and has diarrhea.  He denied any 
nausea or vomiting and indicated that his weight had been 
stable.  The veteran also reported occasional rectal bleeding 
when he wipes with toilet paper, reflux symptoms every day 
after meals and when he sleeps, and epigastric pain with 
meals.  

Physical examination revealed epigastric tenderness but no 
rebound or guarding; the remainder of the abdomen was 
nontender.  There was no hepatosplenomegaly and bowel sounds 
were normal.  The veteran was diagnosed with epigastric 
hernia in the past, no current evidence of epigastric hernia, 
no functional impairment, no residual symptoms.  The veteran 
was also diagnosed with GERD.  The examiner indicated that 
GERD was a non-related gastrointestinal diagnosis that 
accounts for the veteran's pain.  This is not the epigastric 
hernia for which there are no residual symptoms.  There is no 
recurrent hernia on examination.  The examiner further noted 
that the veteran does not currently have epigastric hernia, 
there was no hernia evident on examination, and no symptoms 
of epigastric hernia.  

In the absence of current evidence that the veteran has an 
epigastric hernia, entitlement to an initial separate rating 
for residuals of epigastric hernia, apart from the service-
connected scar, is not warranted.  As such, the claim must be 
denied.  


ORDER

Entitlement to an initial separate rating for residuals of 
epigastric hernia, apart from the service-connected scar, is 
denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


